
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Conaway (for
			 himself, Mr. Franks of Arizona,
			 Mr. McHenry,
			 Mr. Marchant,
			 Mr. Barrett of South Carolina,
			 Mr. Cassidy,
			 Mr. Carter,
			 Mr. Westmoreland,
			 Mr. Poe of Texas,
			 Mr. Lamborn,
			 Mr. Culberson,
			 Mr. Neugebauer,
			 Mr. McCaul,
			 Mr. Thornberry,
			 Mr. Barton of Texas,
			 Mr. Boustany,
			 Mr. Fleming,
			 Mr. Scalise,
			 Mr. Moran of Kansas,
			 Mr. Miller of Florida,
			 Mr. Putnam,
			 Mr. Wilson of South Carolina,
			 Mr. Deal of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Forbes,
			 Mr. Flake,
			 Mr. Bishop of Utah, and
			 Mr. Kline of Minnesota) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress for the
		  immediate withdrawal of the Department of Labor’s notice of proposed rulemaking
		  seeking to rescind the Form LM–2.
	
	
		Whereas President Obama has pledged openness,
			 transparency, and a new area of responsibility in this Administration;
		Whereas, on January 21, 2009, President Obama stated,
			 Let me say it as clearly as I can: Transparency and the rule of law will
			 be the touchstones of this presidency.;
		Whereas the Department of Labor under previous
			 Administrations has made tremendous strides to improve the lives of
			 rank-and-file union members by giving them better information on the financial
			 conditions and operations of their labor unions;
		Whereas since 2001, the Department of Labor’s Office of
			 Labor-Management Standards (OLMS) investigations have yielded a total of 972
			 indictments with 904 convictions and returned more than $91 million in
			 restitution to rank-and-file union members;
		Whereas during fiscal year 2008, OLMS secured 131
			 indictments and 103 convictions against union officials and related parties for
			 crimes, such as fraud and embezzlement;
		Whereas the Form LM–2 is the annual financial disclosure
			 report form filed with the OLMS by labor organizations with annual receipts of
			 $250,000 or more;
		Whereas on average, over a third of all unions fail to
			 comply with existing requirements to file annual financial disclosure reports
			 on time;
		Whereas without the Form LM–2, union organizations have no
			 accountability and rank-and-file members are left with no information about how
			 their dues are spent;
		Whereas revisions to the Form LM–2 are needed to ensure
			 that relevant information on union finances is provided to rank-and-file union
			 members to ensure transparency and accountability as required by the Labor
			 Management Reporting and Disclosure Act of 1959;
		Whereas, on January 21, 2009, OLMS published in the
			 Federal Register a final rule, making several revisions to Form LM–2;
		Whereas the final rule expresses the Department of Labor’s
			 commitment to transparency and accountability for corporations, pension funds,
			 and labor unions;
		Whereas the updates to the LM–2 form include additional
			 disclosure of the compensation amounts received by labor organization officers
			 and employees, further details about parties buying or selling union assets and
			 additional information regarding different categories of receipts;
		Whereas, on January 29, 2009, eight days after the final
			 rule was published, the Department of Labor notified the public of the Obama
			 Administration’s intention to rescind these same union transparency
			 regulations;
		Whereas, on April 21, 2009, the Department of Labor
			 subsequently issued a notice of proposed rulemaking seeking to rescind the
			 changes to Form LM–2 regulation, depriving union members of necessary
			 information about union management;
		Whereas if the Form LM–2 regulation is rescinded, union
			 executives will not be required to share information, including the value of
			 the total compensation packages paid to union executives, and details regarding
			 union expenditures and member dues; and
		Whereas, on April 23, 2009, 30 United States Senators sent
			 a letter to Secretary Hilda Solis expressing their same concerns with the
			 Department of Labor’s decision to rescind the new Form LM–2 regulations: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Obama Administration should immediately
			 withdraw the Department of Labor’s notice of proposed rulemaking seeking to
			 rescind the Form LM–2;
			(2)the Department of Labor should not weaken
			 the disclosures provided for in the Form LM–2 regulation;
			(3)the Department of
			 Labor should rededicate itself to the task of fully enforcing the
			 Labor-Management Reporting and Disclosure Act of 1959; and
			(4)all Americans are
			 encouraged to share their thoughts on financial disclosure of labor
			 organizations with the Department of Labor through the comment process on this
			 rule which closes on May 21, 2009.
			
